Hygiene of foodstuffs (debate)
The next item is the report by Horst Schnellhardt, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council amending Regulation No 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79(3) of the Treaty establishing the European Economic Community and Regulation (EC) No 852/2004 of the European Parliament and the Council on the hygiene of foodstuffs - C6-0211/2007 -.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, today we are talking about a project which serves as a pilot for one of the largest and most important policy programmes initiated by this Commission, namely freeing small and medium-sized enterprises in Europe from unnecessary administrative burdens. In other words, it is about cutting red tape. We are not talking about problems of veterinary law today; let me just make that clear. If we were, I would not be here.
This is about reducing administrative burdens in a way which will strengthen the European economy and thus make a contribution to creating jobs. The Commission is fully aware that cutting administrative costs must never result in less safety for our citizens, so this is not about lowering standards. It is about enforcing standards in such a way that unnecessary bureaucratic obstacles are removed for our companies. We will be very strict on enforcing this fundamental principle in this case as well.
Let me emphasise that the Commission has not the slightest intention of changing the substance of the rules on the hygiene of foodstuffs. The identification of hazards and the designation of procedural steps in the production process so that hazards can be eliminated remain our central concern. We are not lowering existing standards of food hygiene in any way; instead, we want to establish more clarity. We would like to ensure that the existing flexible provisions on record-keeping can be applied more effectively. This will not entail greater complexity for the relevant authorities in the Member States, for already the responsibility for compliance with the regulations lies with the food producers, not with the authorities.
We want to establish a rule for micro-enterprises which exempts them from certain requirements of the existing Regulation. We are talking about the very small family firms: bakeries, small food stores, market stalls, cafes and bars, shops at petrol stations and mini-markets. Why, you might well ask, do we require these small family firms, none which has anything to do with the internal market, to undergo the same bureaucratic procedures as the major supermarket chains? That is a good question, and it is the question that we are here to discuss.
Let me emphasise that the rules apply to all food producers and companies involved in the production, processing and sale of foods, irrespective of size. The rules do not apply to foods designed for private household consumption, and they do not apply to the producers of small quantities of unprocessed products for local retailers, such as farming, hunting and fishing. The current flexible rules on record-keeping make no distinction between the various sizes of companies. For the purposes of clarity, let me explain: the small corner shop where you can buy your food here in Brussels at 10 o'clock at night must comply with precisely the same regulations as the giant supermarket chains. My question is this: can that possibly be fair?
Due to the nature of their business operations, it goes without saying that these very complex and comprehensive provisions are easy for major companies to cope with, but that is not the case for micro-enterprises. For the formal application of the HACCP system, food producers must undertake a hazard analysis. This can be a complex and burdensome task requiring expert input. In order to reduce the burdens associated with this type of analysis, the Regulation already allows small food producers to make use of good practice guidelines which have been drawn up for the relevant sector. They already exist for bakeries, breweries, butchers' shops and restaurants in various Member States, but they do not exist everywhere.
One objective of the Commission proposal is to ensure that the rules on possible exemptions, which are already established in principle in the Regulation and the accompanying guidelines, are being used efficiently. What does this mean in practice? Well this brings us to the heart of the matter. If, during the first stage of the HACCP process, a food business operator can prove that either there are no hazards that must be prevented, eliminated or reduced to acceptable levels, or that identified hazards are sufficiently and regularly controlled through the implementation of general and specific food hygiene requirements, then the operator should be exempt from all the other requirements of the HACCP Directive. Let me put it in straightforward terms: this flexibility is already available under the current Directive, but it is not being applied by all the Member States. The Commission's proposal is therefore presented as a fast track action within the framework of our Action Programme for Reducing Administrative Burdens in the European Union. The proposal has met with some resistance in the Council and in some Member States. I am aware of that. These Member States do not appear to attach as much importance to reducing administrative burdens and cutting the costs of red tape - especially for their SMEs - as the Commission and the European Parliament do.
The impression which we have gained, however, is that this debate has so far been conducted only between civil servants in the Member States; it would seem that their politicians have not yet addressed the issue. In my view, the politicians in the Member States whose civil servants have shown such resistance to the proposal cannot possibly justify to the public why their country is resisting a Commission proposal which could make life easier for hundreds of thousands of their micro-enterprises and small businesses. At that moment, the frequent agitation against Brussels - this 'bureaucratic monster' which is supposedly determined to regulate and restrict every aspect of people's lives - would be revealed as mere propaganda and would collapse, and it would become apparent who is actually responsible for the excessive red tape.
From the Commission's perspective, this opposition is regrettable, as this proposal constitutes an important, substantive and symbolic element of our Action Programme for Reducing Administrative Burdens in the European Union. I am very grateful to Mr Schnellhardt for his report and his active support. I would urge you all to give it your backing, for I am convinced that a clear political message from Parliament of the kind that could be sent out today will create the necessary political momentum in the Council, too, to get this proposal through.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, with this report, we are making a contribution to cutting red tape. We have succeeded in making it clear that it is, and should be, possible to ease the burden associated with the implementation of HACCP criteria, especially for small businesses, without lowering or jeopardising our high hygiene standards.
A priority - as the Commissioner has already said - is to ease the burden associated with record-keeping. I would just like to remind you that these options were already available in the hygiene package which came into force in 2006. However, we have noted that following this paradigm shift in the area of hygiene, difficulties have arisen in the context of implementation.
It has always been the stated aim of Parliament and the Commission to preserve diversity of food production in a European Union of 27 Member States. It is only right and proper that small butchers' shops, for example, should be able to continue to operate in future too. However, the information that we have received from various countries is that in some regions, some small companies are finding economic survival increasingly difficult. That is why it is essential to draw attention to the flexibility built into the regulations and help it to become a reality. This - nothing else - is what we have emphasised clearly and unequivocally in this report.
Maintaining flexibility means that we mention the focus on small and medium-sized enterprises only in the recitals. This makes it possible, for example, for companies which have 11, not 10, employees, let us say, to benefit from favourable treatment so that they too can apply for the administrative burden to be eased: provided, of course, that they can prove that either there are no hazards or that identified hazards are sufficiently and regularly controlled. The report also emphasises that the food business operator is responsible for furnishing the proof that either there are no hazards that must be prevented, eliminated or reduced to acceptable levels, or that identified hazards are sufficiently and regularly controlled through the implementation of general and specific food hygiene requirements.
In 2006 we adopted a hygiene package which applies as it stands in the EU27. That is why I fail to understand the amendment tabled by Mrs Corbey, which states that it should be a matter for the Member States whether to allow any easing of burdens in HACCP implementation. This would create new subsidiarity scenarios, which was actually what we were trying to avoid with the Regulation; in other words, we do not want any distortions of competition. The adoption of Mrs Corbey's amendment would also conflict with the intentions of the Regulation itself: in other words, the regulation would conflict with itself. That is certainly not what we are trying to achieve!
The text adopted in committee is certainly acceptable, but it explicitly restricts the option of easing the burdens to small and medium-sized enterprises. The strong involvement of the authorities, too, is out of step with the principles of the Regulation. In the Regulations themselves, it is made very clear that food businesses have a responsibility to maintain good hygiene practice and must furnish proof that they are controlling any risks.
There have been repeated objections to the effect that a review of the regulations is due in 2009 so no new measures are needed now. I take issue with this view. By 2009 all food-producing companies must be licensed. Problems are likely to arise in this licensing process. This will trigger a debate and is likely to put at risk the survival of the small butchers I have already mentioned, for example. In fact, that was the starting point underlying the Commission's intention to bring forward this proposal. It is very important, therefore, for the European Parliament to send out a clear signal about the intention established in the relevant Regulation. This signal is sent out, first and foremost, to food companies and the regulatory authorities.
The European Parliament has a strong track record in cutting red tape, and should do so again now, by giving its seal of approval to these regulatory provisions.
Mr President, I dare say I shall not use up my two minutes. I merely wish to point out that the Committee on Legal Affairs, on examining the legal principles, considered Article 95 to be the legal basis for the first part, and Articles 95 and 175 for the second part.
The opinion of the Committee on Legal Affairs will be taken into account when validating the decision.
on behalf of the PPE-DE Group. - (HU) Thank you very much, Mr President. For European citizens of the 21st century, health and the consumption of good-quality foodstuffs are of overriding importance. Our task as MEPs is to guarantee this, but to do this we need legislation and procedures such as HACCP to guarantee the interests of consumers.
However, it is just as important that we do not go overboard and over-regulate our lives, because in doing so we would not serve quality of life but bureaucracy. In my view, the present compromise recommendation points in a good direction. Experience up to now has shown that the HACCP provisions currently in force are unjustifiably too stringent in many cases. Moreover, they cannot always be applied in the hospitality and hotels sector, since they assume the conditions and working methods of the food industry.
Despite this, the new Member States, including Hungary, have implemented the HACCP provisions to the full, and even beyond. Our companies have suffered from this, many have abandoned their traditions and practices that are hundreds of years old, but this cannot be our goal, so we need to make changes.
Firstly, it is important to emphasise that restaurants are not food factories, so they must not be required to follow the same provisions, since this erodes quality and traditions. Let us not forget that there were Michelin stars before the HACCP. We must reduce the exaggerated number of administrative duties. I support the fact that exemption from the HACCP should only apply to micro-businesses and SMEs that are able to monitor food hygiene.
I regret the fact that, while micro-businesses are taxable, the exemption of SMEs is hidden in the text. It is important to state and declare this clearly. Finally, the system must be more flexible than it is now. The competent national authority should decide what common sense dictates in a given case. I would like to congratulate the rapporteur on his report.
Mr President, Commissioners, ladies and gentlemen, better regulations, who does not want that? Our Group greatly appreciates the efforts of Commissioner Verheugen to cut down on excessive bureaucracy. Anything that we can do to help small and medium-sized enterprises, we must do. I have set to work on his proposals on food hygiene and I have been making enquiries in the Netherlands. My colleagues have been doing the same in their own countries. How are the bakers, butchers and corner shops doing all over Europe?
We have already heard from Sweden about the problem of pieces of cake being served in the back of the church. Complaints have come from the Netherlands about the rules that theatres and cinemas have to follow. In both of these countries, however, it turned out that the hygiene laws were not the cause of the problem. Other messages have come in too though: from small shops in the United Kingdom which have made great efforts over the last two years to apply the HACCP principles and were proud to have managed it all. Should Parliament now go and say that it is all unnecessary?
That brings us to my next point. In our last term of office, we worked hard on the reform of the general food law. We had to do this because of the shortcomings in food safety and a number of major food scandals. The essence of the general food law is that the responsibility for food safety rests with the producer. The public authorities have a supervisory role. We cut across this division of roles if companies are given exemptions based on a risk analysis, as this would mean that the government was taking the responsibility upon itself again and that would in fact be a step backwards. It is also an unnecessary step, as it has also become clear meanwhile that the implementation is actually going very well in the majority of Member States. The small businesses in the European Member States have already put their houses in order and they are working with practical workable hygiene codes.
There are two things that we should not forget. First, the general food law that we hope to amend today replaced a whole raft of rules. Even in 2004, Parliament, and certainly the PSE Group, made the case for combating excessive bureaucracy. Small companies can already appeal for flexibility under the present rules. A second point is that a reform is already planned for 2009. If there are serious problems, they can be resolved in 2009, i.e. next year. In a word, our Group is not convinced of the need to implement changes in a great hurry now, without a thorough evaluation.
All the same, we do not want to let the small companies down, which is why we have tabled an amendment that entails leaving the decision to the Member States. Should there be urgent problems in one of the Member States, then that state can decide for itself whether to permit exemptions. That is perfectly in accordance with the Regulation, Mr Schnellhardt, and what is more, it is very pragmatic and also very simple. I am therefore asking you to support Amendment 12.
on behalf of the ALDE Group. - Mr President, I also wish to offer my congratulations to the rapporteur for the hard work he has put into this report.
This proposal aims at reducing the administrative burdens in food-related enterprises. Specifically, the express goal is to exempt micro-enterprises from basic HACCP procedural obligations but without, of course, in any way compromising food hygiene and consumer health safety. This was deemed necessary as companies with less than 10 employees, whose activities consist predominantly of the sale of food directly to the final consumer, are suffering severely under the heavy bureaucratic necessities of HACCP to the extent that, in many cases, bankruptcy becomes an inevitability.
Such an aim is fully in line with our expressed wish to support small businesses in their antagonistic and - in most instances - unfair fight for survival against the large companies. This aim appeared at some stages of our deliberations not to be shared by either the rapporteur or the Council. It became my understanding that their preferred line was - and, it seems, probably still is - to provide exemptions and flexibility equally for all companies, large and small. At first sight and in theory, this may appear proper, but in practice it is grossly unfair to small companies and clearly defeats the purpose of having this piece of legislation in the first place, which is of course to help the micro-enterprises.
Some may argue that this is preferential treatment and unfair competition. They may be right on strictly legalistic and oversimplified theoretical grounds but, in terms of fairness and long-term planning, it is the same as putting a 6-foot champion and a 3-foot child in a boxing ring on exactly equal terms. Our philosophy is that, in some circumstances, the small and weak need some privileged assistance. Otherwise our free internal market will become a deadly pond where the big fish will eat the little ones and then probably eat each other. Our voting philosophy reflects this. I urge you to vote to protect the small businesses of Europe.
on behalf of the UEN Group. - (PL) Mr President, the report by Mr Schnellhardt contains a number of important amendments to the Commission's proposal. Some of these deal with the differences between Regulation No 852 of the European Parliament and of the Council concerning food hygiene, and Regulation No 11. The proposal is for greater flexibility on the part of the relevant bodies where food hygiene is concerned, and for procedures to be simplified. Both these issues are particularly important for small enterprises operating on local and regional markets.
Implementation of the Regulation will require cooperation between supervisory bodies at different levels of the market, constant monitoring of the latter and appropriate support from the Commission, concerning the exchange of best practice for example. Pursuant to adoption of the rapporteur's amendments, this Regulation will have a beneficial effect on the market, and we therefore support it.
on behalf of the GUE/NGL Group. - (NL) Mr President, Europeans are entitled to safe food. That should, I believe, always be the main message in debates like this and the main underlying assumption for European policy. Of course, it is also important to ensure that the citizens are obstructed by as few pointless bureaucratic rules as possible, but the present rules already allow scope for micro-enterprises to be exempted from the most complicated administrative hygiene requirements. Coffee in community centres or stalls selling soft drinks are not under threat and other businesses should simply make sure that their hygiene is good. It is not necessary, therefore, to allow new exemptions apart from the small micro-enterprises, and it is not sensible at all to expand the number of exceptional cases or to make the rules more vague, as the rapporteur seems to want to do on certain points. Just like the consumer organisations, I would advise strongly against this.
(SK) I want to thank the rapporteur, Mr Schnellhardt, for his report, dealing with two different themes that are subject to different procedures. Since the hygiene of foodstuffs is subject to the codecision procedure, this procedure will inevitably hold back the area of prices and transport conditions, subject only to a consultation process. I agree with the stipulation that food safety requirements in individual Member States must be the same across the board, or at least should not significantly differ from each other. However, here we come to the question of imports to the European Union from third countries where the foodstuffs are full of pesticides. We have a polluted environment, which has a negative impact on human health. Consequently, we must do everything possible to prevent unhealthy foodstuffs from damaging our health.
We have to start testing foodstuffs, their components and the raw materials of animal and plant origin for health hazards, hygienic acceptability and biological values. We have to concentrate on identification or on possible falsification. We have to test for foreign materials in food and to focus on everyday use: for example not just phthalates in toys, which are not used by everyone on a daily basis. Slovak producers are often criticised with regard to the hygiene of foodstuffs. I must point out, however, that Slovakia has much stricter food standards than the 15 old Member States.
- (NL) Mr President, ladies and gentlemen, I would also like to thank our rapporteur for his excellent cooperation: at first sight it seems to be a straightforward matter, but when we listen to our fellow Members, we can hear that it certainly is not. It should be obvious to everyone that every business must indeed aim to give the best possible hygiene guarantees, but the way they achieve this aim need not, of course, be the same for all businesses. I think it is crucial that the competent authorities in the different Member States do actually make use of the flexibility that is already provided for in the present Regulation, and exempt certain food companies from what is after all a very complicated HACCP procedure, on condition, of course, that the same standards of hygiene safety can be demonstrated and guaranteed. I believe that it is perfectly possible to do this by observing good hygiene practices based on sectoral guides, such as those that have already been drawn up in some countries.
Nevertheless, I would still like to ask the Commissioner - if he could listen to me for a moment, as I see that he is talking to our rapporteur - whether he can give further clarification on a couple of points. He has said that all food companies are covered by this, regardless of their size. I would still like to hear him say whether he really believes that this report offers more flexibility to a broader range of food companies and not just micro-enterprises.
Secondly, the Commissioner has just said that no additional burden will be imposed on the Member States but there may be additional burdens on businesses. What I would really like to hear, therefore, is whether the proof that the companies have to provide really can be based on the sectoral guides, so that this does not involve additional red tape for companies.
(RO) The report outlines the necessity of reducing bureaucracy in the two fields.
Regulation No 11 on eliminating discrimination in terms of tariffs and transport conditions requires carriers to hold a transport document which should contain, among others, the distances, routes and borders passage points. In the field of transportations, the proposal aims at the reduction of certain obligations to provide statistics in the transportations field.
With regard to Regulation (EC) No 852/2004 on the hygiene of foodstuffs, I would like to support the amendment submitted by the European Socialist Group, in which the competent bodies are allowed to exempt economic agents in the foods sector from the implementation of one or several of the imposed measures, provided that these bodies are capable of proving that there is no risk that must be avoided, or that all identified risks are sufficiently and regularly controlled by means of application of the general and special requirements of hygiene of foodstuffs. This refers to bakeries, butcheries, fruit and vegetables shops and, mainly, to market stands.
(DE) Mr President, ladies and gentlemen, food and hygiene go together; there is absolutely no doubt about that. Everyone has at some time in their lives eaten something that was 'off'. On the other hand, over-caution and excessively stringent regulation do not give us a cornucopia of foods which meet exemplary hygiene standards. A small producer is more likely to close down his shop because he cannot afford to pay the additional workers required to fill in forms rather than bake bread. My host, who serves the bread rolls, does not have to keep a record of whether he has wiped the counter and washed the dishes. After all, if he failed to take these basic precautions, he would have no customers anyway. What is happening is that responsible legislation is sliding into regulatory zeal that does more harm than good. That is why I am completely in favour of easing the administrative burden on companies, especially micro-enterprises, which find it more difficult to cope with this burden than the major corporations.
I would like to see this greater awareness of the impacts on micro-enterprises being carried over into other areas of legislation that we discuss in this House as well, especially environmental and consumer protection.
(DE) Mr President, we have opted for a system in which every enterprise which produces, processes or sells food must continuously and consistently monitor and document every step in its operations.
While we are sitting here debating whether food hygiene is guaranteed, however, consumer confidence is being undermined by BSE and scandals involving rotten meat, adulterated olive oil, and wine containing glycerine. The fact that more and more GM foods are coming into the EU, even though these are rejected by 70% of the European population, also does very little to boost people's confidence. That is why we must give very careful thought to today's decision, and we must ensure that the health of our citizens is not sacrificed through our kowtowing to the food corporations in advance of the EU-US Summit.
We cannot demand compliance with more stringent provisions from our own producers while allowing imports of foods which are not produced in accordance with the same rigorous standards, given that this after all offers advantages in terms of price and competitiveness. At some point, domestic producers will start demanding exemptions as well, and they would be quite justified in doing so.
Mr President, the purpose of this proposal is to reduce administrative burdens on small enterprises. The proposal came from the Enterprise and Industry DG as part of the Better Regulation initiative. Unfortunately, while I am very sympathetic to the idea of reducing administrative burdens on small businesses, I find this proposal was initially ill-defined (Mr Schnellhardt has amended it extremely well), as it allowed some businesses, such as mobile food outlets and garage forecourt retailers - two categories of businesses that do need to be considered under hygiene rules - to derogate from applying all the hygiene rules.
There is discretion in the hygiene regulation itself to allow businesses who do not need to apply the full HACCP regime to derogate from it with the approval of competent authorities. The problem appears to be that administrations in some Member States are not using their discretionary powers, and in some regions of the EU small sweetshops and even church halls are being asked to apply full HACCP rules.
It is my view that it is the application of the original legislation and not the legislation itself that is the problem.
(HU) I feel that Mr Verheugen's efforts to help SMEs should be supported fully, and I would also like to thank Mr Schnellhardt. Food safety is of crucial importance in the European Union, but we should only regulate and monitor it sensibly and rationally.
People often have the feeling that excessive regulation by the EU helps multinational companies and not SMEs. Mr Verheugen is right that the national monitoring authorities continue to exacerbate the situation, and so small and medium-sized food factories are inspected unnecessarily in Hungary too, and the provisions are complied with excessively and in a pushy way, while they do not dare to take any real action against the multinational companies that have greater lobbying power.
Unfortunately, this report will no longer support the small village abattoirs and bakeries that have been forced to abandon production as a consequence of the incomprehensible over-regulation, but I feel this report should be supported unreservedly.
(PL) Mr President, I support the Commission's proposal. Reducing the bureaucratic burden on small enterprises, small shops and service providers will enable more such entities to survive. It is therefore in the interest of small entrepreneurs, their workers and consumers. Accordingly, providing the criteria of the HACCP system are not infringed, and providing hygiene is maintained in the production of food and services in this area, it is worth helping small bakers, confectioners, butchers, greengrocers and corner cafés, all of which tend to be family businesses. The effect of these legal changes should, however, be subsequently monitored. I congratulate the rapporteur.
(DE) Mr President, Commissioner, we are not talking about whether we want more hygiene or less hygiene. We are talking about easing burdens and cutting red tape for small and medium-sized enterprises. The question which we need to address once again, then, is this: is HACCP appropriate and necessary in every case and in every company, large or small, and regardless of who is responsible?
In the case of companies which are engaged predominantly in the direct sale of food to the final consumer - such as bakeries, butchers, food stores and market stalls, and indeed, farmers' coffee shops, wine bars and the seasonal wine taverns run by the vineyards, where the owner or manager is known to the customer and is generally available in person - we must undoubtedly apply different criteria from those applicable to a major corporation.
This is about the dismantling of bureaucracy and it is about accountability. I think we should certainly harness the principle of subsidiarity here, but not by demanding the opportunity to introduce significantly different requirements in individual Member States. We must have a level playing field in terms of competition. I therefore support the Commission's proposal and Mr Schnellhardt's report.
(FR) Mr President, no one is denying that we need to establish a procedure based on the principles of hazard analysis and critical control points. Everyone welcomes the fact that at Community level the European Union is proposing inventive legislation on foodstuffs to guarantee the highest possible level of food safety for our fellow citizens. However, we must reduce the amount of pointless bureaucracy, especially for small and micro-enterprises, and ensure efficiency without restricting the objectives relating to foodstuffs.
Do we need to sink into a health and regulatory phobia and drift? Certainly not.
As the representative of Bourgogne-Franche Comté in Parliament, I am familiar with the methods used for the production of all the cheeses in my region by small and micro-enterprises. Bacteria are necessary to make cheese. Reintroduced to pasteurised milk - for certain cheeses - they ensure that these products meet the highest food safety standards. Increasing the volume of regulatory procedures would weaken small and micro-enterprises.
That is why I am calling on Parliament to accept Amendment 12, which facilitates this flexibility. When it comes to respect for cultural diversity and dialogue, I believe that it is essential...
(The President cut off the speaker)
Member of the Commission. - (DE) Mr President, ladies and gentlemen, let me set the record straight once again. This is not about changing the current food hygiene rules. These rules will not be amended, even to a very minor extent, and there will be no exemptions of any kind for anyone. In future, as now, everyone must comply with our food hygiene rules. What we are talking about today is something entirely different. We are talking about whether the extremely complicated and bureaucratic provisions that we currently have in place should be applied to all businesses if, in the first stage of the procedure, they are able to prove that there is absolutely no risk, or that the risk is sufficiently controlled. That is the purpose of this proposal.
In answer to my question: the proposal only concerns those businesses which can demonstrate in the very first stage that there are no risks to food hygiene, or that such risks are sufficiently controlled. This provision is, of course, one which will have a particular impact on small and medium-sized enterprises and especially the micro-enterprises, which will find it easy to furnish the necessary proof. The proposal will not result in an additional burden on the authorities, unless Mr Corbett's additional amendment is adopted, which would mean that at every stage of the procedure, the authorities would have to take action. In that case, we would have a greater administrative burden.
I would ask you to support the rapporteur's proposal. He has indeed improved upon the Commission's original proposal. What we are trying to achieve is quite straightforward: the existing law is currently being applied in a way that does not conform with the legislator's original intention. With this amendment today, we will ensure that the law will be applied as originally intended by the legislator.
The Commission underlines that the amendment to the HACCP regulation does not weaken existing food hygiene requirements. It simply serves to provide greater clarity and, thereby, more effective use of the existing flexibility provisions of the regulation in respect of reporting requirements.
The existing flexibility provisions in respect of reporting requirements do not distinguish between different size classes of companies. However, given the nature of operations of larger food business operators, these provisions are less likely to apply to larger companies. The amendment is, therefore, likely to be particularly beneficial for small and medium sized enterprises. A proposed new recital makes this explicit.
The amendment does not create any additional compliance burdens for competent authorities since the responsibility to demonstrate compliance rests exclusively with food business operators.
The objective of the amendment is to reduce administrative burdens on companies through a more effective uptake of the existing flexibility provisions on reporting.
rapporteur. - (DE) Mr President, ladies and gentlemen, I am very grateful indeed for the various contributions to this debate. I think almost all the contributions have made one thing clear: we have the will to roll back bureaucracy, and we have the will to ease the burden on small and medium-sized companies in Europe when it comes to implementing the HACCP rules.
Now it is up to us to express this will by voting in favour of the right amendments, and that means Amendment 10, which we have agreed with the Commission and representatives of the Council presidency. This amendment states in clear and unequivocal terms what we want to achieve.
In this way, we can proceed in a very straightforward manner, building on the Regulations adopted in 2006. We want to equip the authorities and, indeed, the food companies with a procedure which enables them to react quickly. As I pointed out in my speech earlier today, the difficulties will arise in relation to the licensing of companies up to 2009.
We need to send a clear message here. We want to roll back bureaucracy and we want to maintain hygiene standards. They are not diluted by this proposal. I think that is the message which conveys what Parliament wants.
Congratulations on your excellent work, Mr Schnellhardt.
The debate is closed.
The vote will take place at 11 a.m.
Written statements (Rule 142)
in writing. - (HU) Inspections by the authorities in Hungary, which fall due in the summer, show that there are often certain hygiene problems with casual traders, fast-food outlets and market stalls. These phenomena are also known in other countries. I agree that we must deconstruct the unnecessary bureaucracy, mainly if the provisions make it impossible for small businesses to work. However, reducing the scope of the legislation cannot mean eroding food safety.
In contrast with other continents, food safety regulation in Europe is at a unique, outstanding level. There may be deficiencies in its implementation, but these problems must not necessarily be solved by weakening regulation. For this reason, we can only grant exemption from the HACCP and hygiene monitoring by the Union in cases where we can be completely sure that we are not causing any harm by doing so. As the Hungarians say, it is better to be frightened than to take fright.